
	

115 S2509 IS: National Park Restoration Act
U.S. Senate
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2509
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2018
			Mr. Alexander (for himself, Mrs. Capito, Mr. Daines, Mr. Gardner, Mr. Heinrich, Mr. King, Mr. Manchin, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the National Park Restoration Fund, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the National Park Restoration Act.
		2.National Park Restoration Fund
 (a)EstablishmentThere is established in the Treasury of the United States a special fund, to be known as the National Park Restoration Fund (referred to in this section as the Fund). (b)ContentsThe Fund shall consist of—
 (1)any amounts deposited in the Fund under subsection (c)(2); and (2)any income on investments under subsection (d).
				(c)Deposits to Fund
 (1)DefinitionsIn this subsection: (A)Available receipts (i)In generalThe term available receipts, with respect to a fiscal year, means, of the amount described in clause (ii) for the fiscal year, the amounts that would otherwise be credited, covered, or deposited in the Treasury of the United States as miscellaneous receipts for the fiscal year.
 (ii)Description of amountThe amount referred to in clause (i) is the amount equal to the difference between— (I)the total amount of energy development revenues for the applicable fiscal year; and
 (II)(aa)for fiscal year 2018, $7,800,000,000; (bb)for fiscal year 2019, $8,000,000,000;
 (cc)for fiscal year 2020, $8,200,000,000; (dd)for fiscal year 2021, $8,600,000,000;
 (ee)for fiscal year 2022, $8,800,000,000; (ff)for fiscal year 2023, $9,000,000,000;
 (gg)for fiscal year 2024, $9,000,000,000; (hh)for fiscal year 2025, $9,100,000,000;
 (ii)for fiscal year 2026, $9,300,000,000; and (jj)for fiscal year 2027, $9,400,000,000.
 (B)Energy development revenuesThe term energy development revenues means all revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water.
 (2)DepositsFor each of fiscal years 2018 through 2027, there shall be deposited in the Fund an amount equal to the product obtained by multiplying—
 (A)the available receipts for the fiscal year; and (B)0.5.
 (3)Effect on other revenuesNothing in this section affects the disposition of revenues that— (A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or
 (B)have been otherwise appropriated under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code.
					(d)Investment of amounts
 (1)In generalThe Secretary of the Treasury shall invest any portion of the Fund that is not, as determined by the Secretary of the Interior, required for the purposes described in subsection (e)(1).
 (2)Credits to FundThe income on investments of the Fund under paragraph (1) shall be credited to, and form a part of, the Fund.
				(e)Use of Fund
 (1)In generalAmounts deposited in the Fund shall be available to the Secretary of the Interior, without further appropriation or fiscal year limitation, for the priority deferred maintenance needs that support critical infrastructure and visitor services, if applicable, of the National Park Service, as determined by the Secretary and the Director of the National Park Service.
 (2)Additional amountsAmounts made available under paragraph (1) shall be in addition to amounts otherwise available for the purposes described in that paragraph.
 (3)Prohibition on use of funds for land acquisitionAmounts in the Fund shall not be used for the acquisition of land. (f)Termination of deposits (1)In generalDeposits under subsection (c)(2) shall terminate on the earlier of—
 (A)September 30 of the tenth fiscal year after the date of enactment of this Act; and (B)the date on which the aggregate amount deposited in the Fund under subsection (c)(2) equals at least $18,000,000,000.
 (2)LimitationNotwithstanding paragraph (1), the Secretary of the Interior may continue to expend any remaining amounts in the Fund after the termination date described in that paragraph in accordance with subsection (e).
 (g)Summary to CongressThe Secretary of the Interior shall submit to the appropriate committees of Congress (including the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate and the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives), together with the annual budget submission of the President, a list of each project for which amounts from the Fund are allocated under this section, including a summary of each such project.
 (h)Sense of Congress regarding offsetIt is the sense of Congress that the costs of carrying out this section should be offset.  